NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art was not found that explicitly teaches, or fairly suggests, a device including an execution platform and a security device, wherein the security device filters commands, based on state machines, to select valid commands generated by the execution platform from predefined scripts and relay the valid commands to a control unit, as outlined in claims 11 and 20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘412 to Ogawa et al. discloses a gateway device in a vehicle comprised of a relay unit, an operation area and a secure area. The relay unit has a filter setting that determines the type of messages and Ethernet frames that can be relayed to function units. The secure area stores a management program that presents a console for communication between an external management tool and the gateway device to perform functions such as filter setting. When a request for the management program is received at the relay unit, the operation area checks vehicle state and either accepts or rejects the request. If accepted, the operation area outputs the request to the secure area, which also checks vehicle state and authenticates the request to determine if the secure storage can be accessed to activate the management program.
‘293 to Arai discloses a system and method for determined whether or not a software/firmware update can be performed based on vehicle state detection and performs a state block while updating.
‘045 to David et al. discloses a controller that contains an OS with a security middleware layer, a memory, a processor and a storage device that stores a security policy including a process whitelist. The controller has a particular set of processes/scripts/binaries that are whitelisted in order to authorize their execution in certain contexts. When a request to execute is made by a process, the security layer accesses the whitelist to determine a process signature and the approved contexts. The layer checks the signature of the process and determines a context state. If the signature matches and the context is an approved context, the process can execute. If not, the process is blocked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113